DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 12, line 6: “the third” should be corrected to - -a third- -;
Claim 12, line 7: “the latch arm” should be corrected to - -a latch arm- -;
Claim 12 claims features claimed in dependent claim 2, changing the dependency of claim 11 would alleviate these objections;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 11, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2018/0138646).
Regarding claim 1: Chuang teaches a shield shell 2 comprising: a shell body (at 21; Fig. 1) including an insertion port (e.g. between elements 26; Fig. 1) and an edge portion of the insertion port (at 22; Fig. 1), the insertion port opening to one side in a first direction (see Fig. 1), the shell body being configured to receive an insulator 1 through the insertion port (see Figs. 1-2); a first position restrictor 26 provided at the edge portion of the shell body and located inside the insertion port (see Fig. 11); and a second position restrictor 26 provided in the shell body so 26 are spaced apart in a vertical direction; see Fig. 1), the second direction being substantially orthogonal to the first direction (e.g. first direction is horizontal and orthogonal to the second direction which is vertical; Fig. 1), wherein a distance in the second direction from the first position restrictor 26 to the second position restrictor 26 is substantially equal to, or slightly larger than, a distance in the second direction from a first face to a second face of the insulator 1 (see Fig. 4 for the spacing of the first and second position restrictors 26 being substantially equal to a top and bottom face of insulator 1), the second face being an opposite face to the first face (see Fig. 4), and the first and second position restrictors 26 are respectively abuttable on the first and second faces of the insulator when the insulator 1 is inserted into the shell body 2 through the insertion port (see Figs. 1-4).  
Regarding claim 3: Chuang teaches all the limitations of claim 1 and further teaches wherein the first position restrictor 26 is a piece member extending from the edge portion of the shell body into the insertion port (see Fig. 1).  
Regarding claim 4: Chuang teaches all the limitations of claim 1 and further teaches wherein the first position restrictor 26 includes: an attaching portion (at 26; Fig. 1) attached to the edge portion of the shell body (see Fig. 1); and a restrictor body (at 26; Fig. 4) being a piece member extending from the attaching portion into the insertion port (see Fig. 4).  
Regarding claim 5: Chuang teaches all the limitations of claim 1 and further teaches wherein the second position restrictor 26 is a portion of the edge portion of the shell body that opposes the first position restrictor with a spacing therebetween in the second direction (see Fig. 1).  
Regarding claim 6: Chuang teaches all the limitations of claim 1 and further teaches wherein the second position restrictor 26 is a piece member extending from the edge portion of the shell body into the insertion port (see Figs. 1 and 4).  
Regarding claim 7: Chuang teaches all the limitations of claim 1 and further teaches wherein the second position restrictor 26 includes: an attaching portion (at 26; Fig. 1) attached to the 26; Fig. 4) being a piece member extending from the attaching portion into the insertion port (see Fig. 4).  
Regarding claim 11: Chuang teaches all the limitations of claim 1 and further teaches a connector 100 comprising: at least one electronic component 111; an insulator 1 with the at least one electronic component 111 mounted thereon (Fig. 1); and the shield shell 2 according claim 1, the shield shell housing the insulator (see Figs. 1-4).  
Regarding claim 24: Chuang teaches a method for manufacturing a connector 100 comprising: preparing an insulator 1 having a first face and a second face opposite to the first face (e.g. top and bottom face of insulator 1; Fig. 4); preparing a shield shell 2 including a shell body (see Fig. 1), a first position restrictor 26, and a second position restrictor 26, wherein the shell body includes an insertion port opening (e.g. between elements 26; Fig. 1) to one side in a first direction (e.g. horizontally), the first position restrictor 26 is provided at an edge portion of the insertion port of the shell body and located inside the insertion port (see Fig. 1), the second position restrictor 26 is provided in the shell body so as to oppose the first position restrictor with a spacing therebetween in a second direction (e.g. vertically), and the second direction is substantially orthogonal to the first direction (see Fig. 1); and inserting the insulator 1 into the shell body through the insertion port while bringing the first and second position restrictors into abutment with the first and second faces respectively of the insulator 1 (see Figs. 1-4).

Allowable Subject Matter
Claims 2, 8-10, 12-14, 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833